DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-6, in the reply filed on April 22, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
“the small end” should read “a small end” on line 5 of claim 1;
“the sound outlet of the speaker” should read “a sound outlet of the speaker” on line 3 of claim 5;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, claim 1 recites “the receiver device which receives acoustic signals from the air tube and converts it into electrical sound signals transmitted to a voice terminal or communication device from the receiver by a connector” which renders the claim indefinite. According to paragraphs [0010]-[0015], the acoustic wave concentrator comprises a microphone that receives the acoustic signals and converts the acoustic signals into electrical sound signals which are received by the receiver device. In light of the specification and as best understood by the Examiner, the Examiner interprets the receiver device as performing the relay of the electrical sound signals to the voice terminal or communication device instead of converting the acoustic signals to electrical sound signals since the conversion process is performed by the microphone. Claims 2-6 are accordingly rejected for their dependencies on claim 1.
Claim 1 recites the limitation "sound wave signal", “external sound wave signal”, and “acoustic wave” in claim 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination as best understood by the Examiner, the “external sound wave signal”, “acoustic wave”, and the “sound wave signal” are interpreted as the same signal captured by the sound signal capture unit. Claims 2-6 are accordingly rejected for their dependencies on claim 1.

Regarding claim 4, claim 4 recites “wherein the other end of the air tube is connected to the small end of the acoustic wave amplifier of which the big end is connected with a small microphone, and from the receiving surface of the small microphone all the way to the cover and the surroundings of all joints are completely sealed, which forms a megaphone; and the conductor of the small microphone is connected to the amplifier of which the amplification rate is determined by real requirements, the output terminal of the amplifier is connected to a metal shielded wire and after then connected to communication devices by the connector” which renders the claim indefinite for a few reasons. For one, there is a lacking of antecedent basis for both “the acoustic wave amplifier” and it’s associated “small end. Additionally, it is unclear as to whether the “big end” referenced in the claim is the big end of the “acoustic wave amplifier” or the big end recited in claim 1. Moreover, it is unclear as to which end of the air tube is “the other end”. Lastly, there is also a lacking of antecedent basis for “the cover”, “the output terminal of the amplifier”, and “the surroundings of all joints”.
Claim 5 recites “the other end of which is connected to the receiver device” which renders the claim indefinite since it is unclear as to whether “the other end” is referring to the small end or the big end of the acoustic wave concentrator. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Teder (USPN 3,633,705) in view of Boyajian et al. (US 2013/0156247), hereon referred to as Boyajian.

Regarding claim 1, Teder teaches a noise-reduction air tube microphone (FIG. 1 the noise-cancelling microphone assembly), comprising: 
an acoustic wave concentrator (FIG. 1 mouth piece assembly 18), an air tube (FIG. 1 acoustic tube 10) and a receiver device (FIG. 1 electroacoustic transducer 20), the acoustic wave concentrator (FIG. 1 mouth piece assembly 18) has a sound signal capture unit (FIG. 2 the larger outer diaphragm 26) at its big end used to capture sound wave signal (col. 2 lines 42-73 the mouth piece assembly 18 comprises the larger outer diaphragm 26, as illustrated on FIG. 2, at its big end which is used to capture sound), and then transmit the acoustic wave (col. 2 lines 33-39 the sound signals captured by the mouth piece assembly 18) to the small end of the acoustic wave concentrator (FIG. 2 the end of the mouth piece assembly 18 attached to the acoustic tube 10) connected to the air tube (col. 2 lines 33-39 the acoustic tube 10 conducts acoustical vibrations received thereby to the electroacoustic transducer 20), and the air tube (FIG. 1 acoustic tube 10) is connected to the receiver device (FIG. 1 illustrates the acoustic tube 10 connected to the electroacoustic transducer 20) which receives acoustic signals from the air tube (col. 2 lines 33-39 the acoustic tube 10 conducts acoustical vibrations received thereby to the electroacoustic transducer 20) and converts it into electrical sound signals (Abstract: the electroacoustic transducer 20 converts the vibrations from the acoustic tube 10 into electrical signals) transmitted to a voice terminal (FIG. 1 speaker tube 16) from the receiver device by a connector (col. 2 lines 29-41 the electrical signals are transmitted from the electroacoustic transducer 20 to the speaker tube 16 via the electrical conductors 22); however, Teder does not teach amplifying the external sound wave signal.
Boyajian teaches amplifying an external sound wave signal (para. [0072] the speaker acoustic device 113 includes a microphone that amplifies the transmitted acoustic signals to the user). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Teder to include amplifying the external sound wave signal, as taught by Boyajian. 
One of ordinary skill would have been motivated to include this modification to enhance sound modification processing. 

Regarding claim 2, Teder in view of Boyajian teaches the noise-reduction air tube microphone according to claim 1. 
Teder further teaches wherein the sound signal capturing unit (FIG. 2 the larger outer diaphragm 26) is a diaphragm (FIG. 2 the larger outer diaphragm 26 is a diaphragm).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Teder in view of Boyajian and official notice.

Regarding claim 3, Teder in view of Boyajian teaches the noise-reduction air tube microphone according to claim 2. 
Teder further teaches wherein the diaphragm (FIG. 2 the larger outer diaphragm 26) is tightly fastened at the big end of the acoustic wave concentrator (FIG. 2 illustrates the larger diaphragm 26 fastened to the mouth piece assembly 18); however, Teder and Boyajian are silent to wherein a cover with several through-holes is provided on the outside of the diaphragm.
The Examiner takes official notice that it is well-known and conventional in the art to include a cover with several through-holes is provided on the outside of the diaphragm, such as a foam microphone cover or a mesh grill. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Teder in view of Boyajian to include a cover with several through-holes is provided on the outside of the diaphragm.
One of ordinary skill would have been motivated to include this modification to protect the diaphragm from unwanted debris. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.